Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered July 15, 2004, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender to a term of 6V2 to 13 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]), and the fact that the jury acquitted defendant of the sale charge does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). The undercover officer’s reliable identification of defendant was corroborated by circumstantial evidence establishing that defendant exercised dominion and control over the location where the drugs were found. Defendant’s assertion that someone else may have stored drugs in the locked residential mailbox that was assigned to defendant, and to which he possessed the key, rests on speculation.
We perceive no basis for reducing the sentence. Concur— Buckley, EJ., Tom, Saxe, Gonzalez and Malone, JJ.